No. 99-20781
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20781
                         Conference Calendar


MICHAEL JOSEPH DERROW,

                                            Plaintiff-Appellant,

versus

JOHN MALCOLM BALES ET AL.,

                                            Defendants,

JOHN MALCOLM BALES,

                                            Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-380
                      --------------------
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     We must examine the basis of our jurisdiction, on our own

motion if necessary.     Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).

     A plaintiff who successfully moves for voluntary dismissal

without prejudice cannot appeal the district court’s order

granting the same.     See LeCompte v. Mr. Chip, Inc., 528 F.2d 601,

603 (5th Cir. 1976).    Because the district court granted the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 99-20781
                                   -2-

motion of Michael Joseph Derrow, federal inmate #03199-286, which

sought voluntary dismissal of the complaint so that Derrow would

not be burdened with the $150 filing fee, there is nothing for

Derrow to appeal.   See id.

     APPEAL DISMISSED.